DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 2, 10-13 and 15 have been accepted.

Allowable Subject Matter

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s amendments and remarks, the previously relied upon prior art to Yonac AirVox (http://yonac.com/AirVox/), and that which is well known in the art, no longer teach or suggest all the limitations of the present claims.
The independent claims specifically recite the use of a single hand of a user and an ultrasound range sensor responsive to a distance of said single hand from the sensor. 
As remarked by the Applicant, AirVox discloses a device using hand gestures and motions, wherein a user performs said gestures and motions in front of a camera. The camera sees the hand 
The Examiner previously cited the Korean document to Jang et al. (KR 102266874 B1) as a relevant reference; however, Jang et al. uses an infrared sensor and not an ultrasound range sensor. Replacing the infrared sensor with an ultrasound sensor would not have been obvious, given ultrasonic sensors use sound waves (echolocation) to measure how far away you are from an object, while IR sensors use Infrared light to determine whether or not an object is present.
Another reference of note is the international publication to Mueller et al. (WO 2009127462), which uses user gestures and an ultrasound sensor to create tones. However, the gestures are not single handed and the ultrasound sensor senses the position of the instrument and not the user’s distance from said instrument.
After further search and consideration of the prior art, no references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1 and 15, and dependent claims 2-14, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        02/11/2022